Appellant requests leave to file a second motion for rehearing, and in connection therewith furnishes the court with a supplemental transcript which shows the verdict of the jury to have been as follows:
"We, the Jury, find the defendant guilty as charged in the first count in the information and assess her punishment by fine of $100.00 One Hundred Dollars.
"S. H. Keeton, Foreman. *Page 430 
"We, the Jury, find the defendant guilty as charged in the second count in the information and assess her punishment by fine of $100.00 One Hundred Dollars.
"S. H. Keeton, Foreman.
"We, the Jury, find the defendant guilty as charged in the third count in the information and assess her punishment by fine of $100.00 One Hundred Dollars.
"S. H. Keeton, Foreman."
We confess our inability to see the difference in the legal effect of the verdict in the form here presented than if it had stated that "We, the jury, find the defendant guilty as charged in the first, second and third counts in the information," and assessed her punishment by a fine of one hundred dollars in each count, aggregating the sum of three hundred dollars. In any event, it appears to be a general verdict and we can see no objection thereto.
Request to file second motion for rehearing is denied.